Citation Nr: 1724467	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as due to exposure to chemicals and fuel.

4.  Entitlement to service connection for prostate cancer, to include as due to exposure to chemicals and fuel.

5.  Entitlement service connection for erectile dysfunction, to include as due to radical prostatectomy.

6.  Entitlement to special monthly compensation due to the loss of use of a creative organ.

7.  Entitlement to service connection for dental trauma.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.R.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from September 1958 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in October 2012.  A transcript of his hearing is associated with the record.

The matters on appeal were remanded by the Board in February 2013 and again in December 2013 for additional evidentiary development.  The issues are now again before the Board for adjudication.

The Board observes the Veteran's birthdate as June 12, 1941; thus, his age as 76.  As such the Board is advancing the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested to a compensable degree within one year after his discharge from active service and is not causally related to his active service.

2.  Tinnitus is shown to be as likely as not etiologically related to the Veteran's active service.

3.  The Veteran's hypertension was not manifested to a compensable degree within one year after his discharge from active service and is not causally related to his active service.

4.  Prostate cancer was not present in service or for many years thereafter and has not been shown to be related to active duty.

5.  Erectile dysfunction, and any resultant loss of use of a creative organ, was not present in service or for many years thereafter, and has not been shown to be related to active duty or to any service-connected disability.

6.  The evidence does not show and the Veteran does not suggest that he experienced dental trauma in service leading to loss of substance of the body of maxilla or mandible.

7.  The Veteran's current acquired psychiatric disorder was present in service.

8.  The evidence does not clearly and unmistakably establish that the Veteran's current acquired psychiatric disorder existed prior to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for special monthly compensation based on loss of use of a creative organ are not met.  38 U.S.C.A. § 1114 (k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).

7.  The criteria for service connection for a traumatic dental condition for purposes of receiving VA monetary compensation are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2016).

8.  An acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the Veteran was provided all required notice in the letters sent in April 2008 and December 2008, prior to the June 2009 initial adjudication of the claims decided herein.  
Further, the record reflects that all necessary assistance has been provided to the Veteran.  The Board observes that complete service treatment records (STRs) and service personnel records (SPRs) are not available as they were destroyed by fire.  In light of the absence of the STRs and SPRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  VA has considered the portion of SPRs and STRs submitted by the Veteran, and has obtained the Veteran's identified post-service outpatient treatment records and Social Security Administration (SSA) records.  The Veteran was afforded VA audiological and psychiatric examinations, which are considered in the decisions below.  

The Veteran was not afforded a VA examination in response to the claims of entitlement to service connection for hypertension, prostate cancer, erectile dysfunction, dental trauma or the claim for special monthly compensation due to the loss of use of a creative organ.  As discussed below, there is no credible evidence of record indicating that the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides in service in order to afford him presumptive service connection.  In addition, there is no credible evidence of an in-service incurrence of service connection for hypertension, prostate cancer, erectile dysfunction, dental trauma.  Therefore, the Board finds that the evidence currently of record is sufficient to decide the claims, and no VA medical examination or opinion is warranted.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims for service connection for hypertension, prostate cancer, erectile dysfunction, dental trauma or the claim for special monthly compensation.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of these claims.

The Veteran is claiming entitlement to service connection for various disabilities.  Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The Veteran claims to have a current hearing loss disability as a result of noise exposure in service.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Initially, the Board recognizes the presence of a current hearing loss disability.  See April 2013 VA audiology examination report.  The question in this case is whether the hearing loss disability is causally connected to his active service, to include any in-service noise exposure.

The Veteran filed his claim for entitlement to service connection for hearing loss in April 2008.  He claimed to have hearing loss due to operating amphibious vehicles during this active service.  At the time of his October 2012 hearing, the Veteran explained that he was exposed to the noise of the ship engines while cleaning them and loading and unloading them.  See hearing transcript at page 6.

The Board has examined the outpatient treatment records within the claims file and they do not show treatment related to bilateral hearing loss.  The Veteran has not claimed to have received treatment for this condition at any time.  

The Veteran underwent VA examination in April 2013.  The existence of bilateral hearing loss was confirmed by audiological testing.  The examiner reviewed the claims file and noted the Veteran's report of in-service noise related to engines, as well as from weapons while in training.  The examiner also noted the Veteran's post-service employment history, which included work as a milk deliverer and then within a milk plant for a year and a half, followed by driving a truck for the Texas Highway Department for two years, and then working in construction for 34 years.  The Veteran reported a longstanding history of difficulty hearing conversations, but he could not relate a specific timeframe of onset.  Based upon this factual scenario, the examiner found the Veteran's hearing loss to be more likely due to the effects of aging on hearing (presbycusis) and his post-service occupational noise exposure for 34 years in construction, as opposed to the noise reported during his eight months of active service, which ended over 50 years prior.  

The Board finds the examiner's rationale to be adequate as it was based upon the entirety of the available evidence, it adequately considered the Veteran's lay reports related to the type of noise he was exposed to during service, and it considered his recollection of a long history of difficulty hearing.  The VA examiner did not rely solely on the passage of time or upon a lack of an in-service indication of hearing loss in making the determination as to etiology; rather, the examiner considered the Veteran's reported history and his post-service occupational history along with the recognized in-service reports of noise exposure and longstanding difficulty hearing.  Based upon each of these factors and in consideration of the Veteran's age and post-service noise exposure, the examiner concluded that the Veteran's hearing loss is less likely than not related to his in-service noise exposure.  The Board finds this opinion to be of significant probative value on the medical question at issue.

The Veteran has provided no other medical evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that he has hearing loss due to his active service.  While the Veteran might sincerely believe that to be the case, and while he may have experienced symptoms of hearing loss over a number of years, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  The Veteran, while sincere in his belief, is not competent to find that hearing loss as defined by 38 C.F.R. § 3.385 existed at any particular point in time, or that his current hearing loss is causally connected to his active service.

As a final matter, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests organic disease of the nervous system (such as sensorineural hearing loss) to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board has reviewed the entire file and there is no showing in the record, nor any contention by the Veteran or his representative, that his current hearing loss manifested within one year of his 1959 separation from active service.  Thus, service connection on a presumptive basis is not warranted.

Accordingly, this claim must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.

Tinnitus

The Veteran claims to have bilateral tinnitus as a result of noise exposure in service.  In October 2012, the Veteran reported his in-service duties as including work on amphibious vehicles.  See hearing transcript at page 3.  He reported experiencing  noise while loading and unloading ships and while being around the ship engine noise.  Id. at page 6.  The Veteran confirmed that he currently experiences ringing in his ears and he also recalled experiencing a ringing sensation in his ears during his active service.  Id.  at pages 6 and 9.  The Veteran also confirmed that the ringing he experienced in service has continued ever since service.  Id.  at page 10.  

The Board again observes that the Veteran's STRs and SPRs are not available for review as they were destroyed by fire.  In May 2009, the National Personnel Records Center confirmed SPRs are not the type of documents that can be reconstructed.  Thus, the Board must decide this claim without the benefit of the Veteran's SPRs to explicitly confirm the nature of the Veteran's service.

Despite the lack of SPRs, a decision in favor of the Veteran is warranted in this case.  Unlike a diagnosis of hearing loss, which requires medical testing, the Veteran is competent to testify as to symptoms such as ringing in the ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds no reason to question the credibility of the Veteran's reported history of ringing in his ears.  The Board also finds the Veteran credible and competent to report as to the nature of  his in-service duties.

In April 2013, a VA examiner noted the presence of tinnitus and the Veteran's report that it has been present for "a real long time."  The examiner went on to state that there was no evidence that the Veteran's tinnitus is related to in service noise exposure or that it onset "to a time frame corresponding to his 8 months of military service."  The examiner ignored the Veteran's hearing testimony in which he recalled the onset of tinnitus in service and its existence ever since.  To state that no such evidence exists makes it clear that this testimony was ignored.  Examiners simply are not free to ignore a veteran's statements related to the timing and continuation of lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Thus, the April 2013 examiner's opinion is inadequate and lacking in probative value.

In sum, the evidence of record includes the Veteran's competent and credible lay statements related to the in-service duties and noise exposure, as well as to the onset and continuation of his tinnitus, and an inadequate negative nexus opinion by a VA examiner.  Given the above evidence, the Board finds that the criteria for service connection for tinnitus are met.  

Hypertension

The Veteran claims to have hypertension as a result of a few months of very little sleep and constant stress during his active service.  See hearing transcript at page 11.

Initially, the Board recognizes the presence of a diagnosis of hypertension during the pendency of this claim.  Private primary care records received by VA in April 2014 show the history of hypertension and the ongoing use of amlodipine, a hypertension medication.  As such, this element of the service connection claim is met and the question is whether the hypertension is causally connected to the Veteran's active service.

The Veteran's hypertension appears to have been ongoing since the initial 1994 diagnosis and he filed his claim for entitlement to service connection for hypertension in April 2008.  At the time of his claim, he suggested service connection is warranted due to the chemicals he endured while operating an amphibious vehicle during his active service.  Again, at the time of his hearing, he suggested his hypertension is due to lack of sleep and constant stress in service.  The Veteran, however, at no time suggested experiencing any symptoms of hypertension during his active service.  

The Board has examined the outpatient treatment records, both VA and private, within the claims file and they do not suggest any causal connection between the Veteran's hypertension and his active service.  While there is a current diagnosis of hypertension, there is no suggestion within the competent medical evidence of record that the hypertension is related to the Veteran's active service.  Further, the one specific diagnosis within the claims file related to the hypertension characterizes it as essential in nature.  "Essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 909 (31st ed., 2007).

The Veteran has provided no other medical evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that he has hypertension that is related to his active service, including due to exposure to chemicals found in amphibious vehicles, and due to sleep deprivation and stress.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  The Veteran, while sincere in his belief, is simply not competent to find that hypertension existed at any particular point in time, or that it is causally connected to his active service.

As a final matter, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests a chronic disease, such as hypertension, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board has reviewed the entire file and there is no showing in the record, nor any contention by the Veteran or his representative, that his current hypertension manifested within one year of his 1959 separation from active service.  A December 1996 VA treatment note shows the diagnosis of benign essential hypertension on February 23, 1994.  The Veteran also confirmed at his hearing that he began taking hypertension medication in 1994.  See hearing transcript at page 11.  Thus, service connection on a presumptive basis is not warranted.

Accordingly, this claim must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


Prostate Cancer

The Veteran claims service connection is warranted for prostate cancer.  At the time of his October 2012 hearing, he reported 1994 as the date of the initial diagnosis of prostate cancer.  See hearing transcript at page 14.  A December 1996 VA treatment record shows a problem list including prostatic carcinoma, which had been diagnosed on March 6, 1996.  He underwent prostatectomy in 1998.  Thus, the evidence does not show and the Veteran does not claim that the prostate cancer claimed initially manifested during his active service or anytime within more than thirty years following his separation from service.  At the hearing, the Veteran stated he does not know why his prostate cancer would be related to his active service other than to report that he washed down engines in service with gasoline or diesel fuel.  See hearing transcript at page 14.  The entire claims file has been reviewed to include both VA and private post-service clinical records, none of which suggest the onset of prostate cancer in the Veteran was related to his active service.  The record is simply devoid of any such evidence other than the Veteran's claim.

While the Veteran might sincerely believe his prostate cancer was related to his service, to include exposure to fuel while cleaning engines, he is not competent to provide an opinion concerning this matter requiring medical expertise.  The Veteran, while sincere in his belief, is simply not competent to find that prostate cancer existed at any particular point in time, or that it was due to an particular cause.  Again, because there is no suggestion of an in-service manifestation of this disability and no suggestion in the post-service medical records of a causal connection, the Board finds that remanding this matter for a VA examination and opinion is not necessary to decide the claim.

In conclusion, the competent evidence does not reveal a nexus to prostate cancer occurring in service.  While the Board has considered the Veteran's lay contentions as to the etiology of his current disability, the evidence simply does not support such a notion.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Erectile Dysfunction and Special Monthly Compensation

The Veteran claims service connection for erectile dysfunction and has limited this claim to be one for this disability secondary to the claimed prostate cancer.  It is neither shown, nor alleged, that erectile dysfunction was manifested in service.  Therefore, service connection for erectile dysfunction on the basis that it became manifest in service is not warranted. 

As to whether service connection for erectile dysfunction on a secondary basis is warranted, a threshold legal requirement for substantiating a secondary service connection claim is that there must be an already service-connected disability which has caused or aggravated the disability for which secondary service connection is sought.  See 38 C.F.R. § 3.310.  The determination above denies service connection for prostate cancer, the disability which is alleged to have caused the erectile dysfunction.  Accordingly, as the threshold legal requirement for establishing secondary service connection is not met, the claim of secondary service connection for erectile dysfunction lacks legal merit.  Hence, the appeal in this matter must be denied. 

Similarly, with regard to the Veteran's claim for special monthly compensation based on loss of use of creative organ, as service connection for erectile dysfunction has not been established, such additional benefit may not be granted.  In this regard, governing law provides special monthly compensation if a Veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a).  Entitlement to special monthly compensation based on loss of use of a creative organ can be granted based on erectile dysfunction.  However, as service connection has not been awarded for erectile dysfunction, the Veteran's claim for special monthly compensation based on loss of use of creative organ is without legal merit and must be denied.




Dental Trauma

The Veteran is seeking service connection for the purpose of receiving compensation related to in-service dental trauma.  At the time of his April 2008 claim, he reported treatment in 1959 in the Portsmouth hospital following a fight.  At his 2012 hearing, he reported this fight having occurred in February 1959 and that he was treated for broken teeth.  See hearing transcript at page 3.  During the pendency of this claim and appeal, he submitted a photograph showing his broken tooth.

The Board finds no reason to question the Veteran's credibility or his competence to report an in service fight and broken tooth.  In this case, however, there are no statutory or regulatory provisions that might allow the Veteran to establish his entitlement to service connection for compensation purposes for his claimed residuals of dental trauma.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (in the context of service connection for treatment purposes, see 38 C.F.R. § 3.381(a)); and teeth lost as a result of loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease (in the context of service connection for compensation purposes).  See 38 C.F.R. § 4.150; Simmington v. West, 11 Vet. App. 41 (1998).  In this case, the Veteran claims his teeth were broken.  There is no claim for the type of dental disability for which service connection for compensation purposes is warranted.  Nor has the Veteran submitted any medical evidence related to his dental care to show the existence of any loss of substance of the body of the maxilla or mandible due to trauma.  

In sum, the Board finds that the Veteran does not have a compensable dental disorder.  There is no competent and credible evidence that the Veteran has any current dental disorder for which compensation is payable, as there is only a suggestion that the Veteran's teeth were broken in a fight, rather than a suggestion of the type of dental disabilities following trauma for which compensation is awarded.  See 38 C.F.R. § 4.150.  The Board is not disputing the Veteran's contentions as to being in a fight or his recollection of being treated for broken teeth.  However, these are simply not the type of dental disability for which compensation is awarded.  Under these circumstances, the Board must deny the claim for service connection for dental trauma.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  

Acquired Psychiatric Disorder

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In this case, as noted above, the Veteran's STRs were destroyed by fire and, therefore there is no service entrance examination available for review.  This, however, does not prevent the application of the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (the destruction of the appellant's records does not preclude the application of the presumption of soundness and the presumption applies even if the record of an entrance exam is lost or destroyed).  The only STRs available in this case are records obtained and submitted by the Veteran, which document his psychiatric hospitalization in April 1959 for twenty-five days just prior to his separation from service.  The discharge evaluation report suggests the Veteran had a history of chronic anxiety, frequent tension headaches and numerous blackout spells since the age of twelve and since entering active service, these headaches and blackout spells had become considerably worse.  Examination revealed a serious, tense individual with indications of overt hostility toward authoritarians.  The examining physicians concluded he carried a diagnosis of schizoid personality disorder, that it existed prior to service, and that he was unfit for further duty in the U.S. Army.

During the pendency of this appeal, the Veteran's sisters submitted statements recalling the Veteran's behavior prior to his active service and personally recalling that he had no such experiences in childhood, to include blackouts.  See March 2013 sibling statements.  The Board finds no reason to question the credibility of these statements and the Veteran's sisters are certainly competent to report their personal recollections of his pre-service behavior.

Following several attempts to obtain an adequate opinion from a VA examiner related to the Veteran's claim, in June 2016 the Board requested a VHA opinion on the matter.  38 C.F.R. § 20.901 (2016).

In March 2017, a VA physician submitted a narrative report after reviewing the Veteran's claims file.  The physician noted the lack of evidentiary information in the file and recognized the Veteran's dispute of the historical information given in the 1959 discharge report.  The physician also noted that the Veteran was not diagnosed with a personality disorder later in life.  The Board observes diagnoses of major depressive disorder, anxiety and posttraumatic stress disorder in the post-service VA and private treatment records.  The VA physician in March 2017 noted that personality disorders tend to be life-long in duration, thus, the in-service diagnosis was probably incorrectly characterized as such.  The physician also clearly stated that it is not clear and unmistakable that a psychiatric disorder preexisted service.  The physician went on to conclude that it is at least as likely as not that there is a relationship between the current psychiatric disorder and the Veteran's active service.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current acquired psychiatric disorder that is etiologically related to the in-service symptoms he experienced.  In addition, the evidence does not clearly and unmistakably establish that the Veteran's current acquired psychiatric disorder existed prior to service.  Therefore, entitlement to service connection for his acquired psychiatric disorder is warranted. 
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.

Special monthly compensation based on the loss of use of a creative organ is denied.

Service connection for dental trauma is denied.

Service connection for an acquired psychiatric disorder is granted.




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


